UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2009. OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at October 3, 2009 45,037,287 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited). Condensed Consolidated Balance Sheets October 3, 2009, and January 3, 2009 3 Condensed Consolidated Statements of Income Three Months Ended October 3, 2009, and September 27, 2008 5 Condensed Consolidated Statements of Income Nine Months Ended October 3, 2009, and September 27, 2008 6 Condensed Consolidated Statements of Cash Flows Nine Months Ended October 3, 2009, and September 27, 2008 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4.Controls and Procedures. 25 PART II.OTHER INFORMATION Item 1.Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3.Defaults Upon Senior Securities – None. - Item 4.Submission of Matters to a Vote of Security Holders – None. - Item 5.Other Information – None. - Item 6.Exhibits. 26 SIGNATURES 27 EXHIBIT INDEX 28 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Oct. 3, 2009 (Unaudited) Jan. 3, 2009 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 45,968 $ 39,538 Short-term investments 8,151 9,750 Receivables 187,916 238,327 Inventories (Note C) 67,011 84,290 Deferred income taxes 20,022 16,313 Prepaid expenses and other current assets 19,128 29,623 Total Current Assets 348,196 417,841 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 23,757 23,753 Buildings 279,020 277,898 Machinery and equipment 499,608 525,996 Construction in progress 5,804 21,738 808,189 849,385 Less accumulated depreciation 535,999 533,779 Net Property, Plant, and Equipment 272,190 315,606 GOODWILL 267,865 268,392 OTHER ASSETS 136,133 163,790 Total Assets $ 1,024,384 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Oct. 3, 2009 (Unaudited) Jan. 3, 2009 (As Adjusted) LIABILITIES ANDEQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 300,301 $ 313,431 Note payable and current maturities of long-term debt and capital lease obligations 2,374 54,494 Current maturities of other long-term obligations 478 5,700 Total Current Liabilities 303,153 373,625 LONG-TERM DEBT 200,000 267,300 CAPITAL LEASE OBLIGATIONS 1 43 OTHER LONG-TERM LIABILITIES 50,557 50,399 DEFERRED INCOME TAXES 33,565 25,271 EQUITY Parent Company shareholders' equity: Capital Stock: Preferred, $1 par value, authorized 2,000,000 shares, no shares outstanding - - Common, $1 par value, authorized 200,000,000 shares, outstanding - 45,037 44,324 October 3, 2009 – 45,037,287 shares; January 3, 2009 – 44,324,409 shares Additional paid-in capital 17,471 6,037 Retained earnings 375,733 400,379 Accumulated other comprehensive income (1,471 ) (1,907 ) Total Parent Company shareholders' equity 436,770 448,833 Noncontrolling interest 338 158 TotalEquity 437,108 448,991 Total Liabilities and Equity $ 1,024,384 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Oct. 3, 2009 Sep. 27, 2008 (As Adjusted) (In thousands, except share and per share data) Net sales $ 453,956 $ 663,141 Cost of sales 287,352 438,423 Gross profit 166,604 224,718 Selling and administrative expenses 129,897 189,577 Restructuring and impairment 4,440 1,497 Operating income 32,267 33,644 Interest income 51 208 Interest expense 3,167 4,245 Earnings before income taxes 29,151 29,607 Income taxes 11,441 10,107 Net income 17,710 19,500 Less: Net income attributable to the noncontrolling interest 96 11 Net income attributable to Parent Company $ 17,614 $ 19,489 Net income attributable to Parent Company per common share – basic $ 0.39 $ 0.44 Average number of common shares outstanding – basic 44,994,399 44,213,017 Net income attributable to Parent Company per common share – diluted $ 0.39 $ 0.44 Average number of common shares outstanding – diluted 45,598,155 44,340,220 Cash dividends per common share $ 0.215 $ 0.215 See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended Oct. 3, 2009 Sep. 27, 2008 (As Adjusted) (In thousands, except share and per share data) Net sales $ 1,242,612 $ 1,839,638 Cost of sales 821,792 1,221,439 Gross profit 420,820 618,199 Selling and administrative expenses 390,920 544,805 Restructuring and impairment 13,403 4,344 Operating income 16,497 69,050 Interest income 311 846 Interest expense 9,414 12,481 Earnings before income taxes 7,394 57,415 Income taxes 2,944 20,382 Net income 4,450 37,033 Less: Net income attributable to the noncontrolling interest 119 98 Net income attributable to Parent Company $ 4,331 $ 36,935 Net income attributable to Parent Company per common share – basic $ 0.10 $ 0.83 Average number of common shares outstanding – basic 44,833,711 44,327,939 Net income attributable to Parent Company per common share – diluted $ 0.10 $ 0.83 Average number of common shares outstanding – diluted 45,272,912 44,453,445 Cash dividends per common share $ 0.645 $ 0.645 See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended Oct. 3, 2009 Sep. 27, 2008 (In thousands) Net Cash Flows From (To) Operating Activities: Net income $ 4,450 $ 37,033 Noncash items included in net income: Depreciation and amortization 55,715 52,407 Other postretirement and post employmentbenefits 1,386 1,132 Stock-based compensation 2,869 1,373 Excess tax benefits from stock compensation - (11 ) Deferred income taxes 4,197 1,196 (Gain)/Loss on sale, retirement and impairment of long-lived assets and intangibles 81 1,346 Stock issued to retirement plan 6,565 6,592 Other – net 891 1,801 Net increase (decrease) in operatingassets and liabilities 66,615 4,266 Increase (decrease) in other liabilities (6,848 ) (2,537 ) Net cash flows from (to) operating activities 135,921 104,598 Net Cash Flows From (To) Investing Activities: Capital expenditures (9,715 ) (53,664 ) Proceeds from sale of property, plant and equipment 6,569 1,009 Acquisition spending, net of cash acquired (500 ) (75,479 ) Capitalized software (1,159 ) (926 ) Short-term investments – net - (250 ) Purchase of long-term investments (9,710 ) (10,531 ) Sales or maturities of long-term investments 31,672 12,758 Other – net 400 - Net cash flows from (to) investing activities 17,557 (127,083 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock 2,191 3,251 Purchase of HNI Corporation common stock - (28,553 ) Excess tax benefits from stock compensation - 11 Proceeds from long-term debt 97,000 306,000 Payments of note and long-term debt and otherfinancing (217,261 ) (236,298 ) Dividends paid (28,978 ) (28,579 ) Net cash flows from (to) financing activities (147,048 ) 15,832 Net increase (decrease) in cash andcash equivalents 6,430 (6,653 ) Cash and cash equivalents at beginning of period 39,538 33,881 Cash and cash equivalents at end of period $ 45,968 $ 27,228 See accompanying Notes to Condensed Consolidated Financial Statements. 7 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) October 3, 2009 Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The January 3, 2009 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month and nine-month periods ended October 3, 2009 are not necessarily indicative of the results that may be expected for the year ending January 2, 2010.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") Annual Report on Form 10-K for the year ended January 3, 2009. Note B.
